Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10868142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a device comprising: a first layer extending along the sidewall of the gate structure, wherein a bottom surface of the first layer is below a top surface of the epitaxial source/drain region; a second layer adjacent the first layer, the second layer extending along and being in physical contact with the top surface of the epitaxial source/drain region, wherein a bottom surface of the second layer is below the top surface of the epitaxial source/drain region; and an air gap interposed between the first layer and the second layer, wherein a first surface of the first layer and a second surface of the second layer are exposed by the air gap  as instantly claimed, and in combination with the additional limitations.
Regarding claim 8, the prior art fails to teach, disclose, or suggest, either alone or in combination, a device comprising: a first layer extending along a top surface of the active region and being in physical contact with a sidewall of the epitaxial source/drain region; a second layer adjacent the first layer, the second layer being in physical contact with the sidewall and a top surface of the epitaxial source/drain region; and an air gap interposed between the first layer and the second layer, a first surface of the first layer, a second surface of the second layer, and a portion of the sidewall of the epitaxial source/drain region being exposed by the air gap as instantly claimed, and in combination with the additional limitations.
Regarding claim 15, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising:  forming an epitaxial source/drain region in the active region adjacent the sacrificial gate structure, a sidewall of the epitaxial source/drain region being in physical contact with the first spacer layer, the first protection layer, and the second spacer layer; forming a third spacer layer over the second spacer layer and a top surface of the epitaxial source/drain region; and etching the second spacer layer to form an air gap between the first protection layer and the third spacer layer as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815